 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Marina Pena,                                       Case No.: 17-cv-1822-AJB-KSC
12                                     Plaintiff,
                                                        ORDER:
13   v.
     Nancy Berryhill, Acting Commissioner of            (1) ADOPTING THE REPORT AND
14
     Social Security,                                   RECOMMENDATION (Doc. No. 21);
15
                                     Defendant.         (2) GRANTING DEFENDANT’S
16
                                                        MOTION FOR SUMMARY
17                                                      JUDGMENT (Doc. No. 14); and
18
                                                        (3) DENYING PLAINTIFF’S
19                                                      MOTION FOR SUMMARY
                                                        JUDGMENT (Doc. No. 17)
20
21         Before the Court are cross-motions for summary judgment on Plaintiff’s request that
22   the Court review the commissioner’s denial of her claim for social security benefits.
23   (Doc. No. 1.) The Court referred the matter to Magistrate Judge Karen S. Crawford for a
24   Report and Recommendation (“R&R”). (Doc. No. 18.) The R&R recommends (1) granting
25   defendant’s motion for summary judgment, (Doc. No. 14), and (2) denying plaintiff’s
26   motion, (Doc. No. 17). The parties were instructed to file written objections to the R&R
27   within fourteen days of being served with a copy of the R&R. (Id. at 21.)
28         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
                                                    1

                                                                                 17-cv-1822-AJB-KSC
 1   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 2   a de novo determination of those portions of the report . . . to which objection is made[,]”
 3   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
 4   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United States v. Remsing,
 5   874 F.2d 614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need
 6   only satisfy itself that there is no clear error on the face of the record in order to accept the
 7   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
 8   see also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 9         Neither party has filed objections to Magistrate Judge Crawford’s R&R. Having
10   reviewed the R&R, the Court finds it thorough, well-reasoned, and contains no clear error.
11   Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Crawford’s R&R,
12   (Doc. No. 21); (2) GRANTS Defendant’s summary judgment motion, (Doc. No. 14); and
13   (3) DENIES Plaintiff’s summary judgment motion, (Doc. No. 17). The Court Clerk is
14   instructed to close the case.
15         IT IS SO ORDERED.
16   Dated: January 31, 2019
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2

                                                                                    17-cv-1822-AJB-KSC
